Motion for a preference granted to the extent of adding the above-entitled appeal to the Enumerated Calendar of this court for February 16, 1961 on condition that the appellants procure the record on appeal and appellants’ points to be served and filed on or before 12. o’clock noon on February 7, 1961. The respondent’s points are to be served and filed on or before 4:00 p.m. on February 14, 1961. That branch of the motion requesting leave to dispense with printing in the record on appeal of Legislative Document No. 32, Report of the New York State Joint Legislative Committee on Industrial and Labor Relations is granted on condition that a. copy thereof is handed up to the court on the argument or submission of the appeal. Concur — Botein, P. J., Rabin, Eager and Bastow, JJ.